753 N.W.2d 150 (2008)
Toni HARRIS, Plaintiff-Appellee,
v.
Tamika Lynn DAVIS, Shamrock Cab Company, Shamrock Cab Company, Inc., Larry J. Finazzo, d/b/a North End Cab Company and Diane Squire, a/k/a Diane Finazzo, d/b/a North End Cab Company, Defendants-Appellants.
Docket No. 136416. COA No. 276880.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the April 3, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.